DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Rejections
The rejections of:
Claims 1, 9 and 11-12 under 35 U.S.C. 103 as being unpatentable over Keun et al. (KR 2015/0105826; published: Sept. 18, 2015; of record), in view of Chen et al. (US 2003/0176876; published: Sept. 18, 2003; of record), Stucke et al. (US 2005/0232970; published: Oct. 20, 2005; of record) and Liu et al. (WO 2016/138701; published: Sept. 9, 2016);
Claims 5-6 under 35 U.S.C. 103 as being unpatentable over Keun et al. (KR 2015/0105826; published: Sept. 18, 2015; of record), Chen et al. (US 2003/0176876; published: Sept. 18, 2003; of record), Stucke et al. (US 2005/0232970; published: Oct. 20, 2005; of record) and Liu et al. (WO 2016/138701; published: Sept. 9, 2016) as applied to claims 1, 9 and 11-12 above, and further in view of Wheatley et al. (US 2011/0033504; published: Feb. 10, 2011; of record);
Claim 8 under 35 U.S.C. 103 as being unpatentable over Keun et al. (KR 2015/0105826; published: Sept. 18, 2015; of record), Chen et al. (US 2003/0176876; published: Sept. 18, 2003; of record), Stucke et al. (US 
Claim 10 under 35 U.S.C. 103 as being unpatentable over Keun et al. (KR 2015/0105826; published: Sept. 18, 2015; of record), Chen et al. (US 2003/0176876; published: Sept. 18, 2003; of record), Stucke et al. (US 2005/0232970; published: Oct. 20, 2005; of record) and Liu et al. (WO 2016/138701; published: Sept. 9, 2016) as applied to claims 1, 9 and 11-12 above, and further in view of Zhongyang et al. (CN 104208746; published: Dec. 17, 2014; of record)
are hereby withdrawn in view of the claim amendments and Applicants arguments filed on Feb. 5, 2021.
	The provisional rejection of claims 1-7 as being unpatentable over claims 1-9 and 11-13 of copending Application No. 15/870,822 is hereby withdrawn in view of the Terminal Disclaimer filed on Dec. 4, 2019.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Yong Suk Yoo on Mar. 17, 2021.
The application has been amended as follows: 
In the Claims:
Claim 1. In line 27, the phrase “a polymer material for the porous nerve conduit comprising a hydrophobic biocompatible polymer and a water-miscible organic solvent” is replaced with “the polymer material of step i)”.
Claim 11. In line 1, a closing parenthesis “)” is added after “Presented”. In line 1, the phrase “The method for preparing neurotrophic factor carrier” is added before “of claim 1”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Keun et al. (KR 2015/0105826; of record), teach a method of manufacturing a glass tube (i.e., transparent material), comprising: cutting glass fiber into a glass tube; preparing a biodegradable tube by filling the inside of the glass tube (i.e., contains an upper and lower channel) with a biodegradable material (e.g., by dissolving polycaprolactone and filled in the gaps via pressure from the syringe); and dissolving the glass fiber inside the biodegradable tube with ultrapure water after separating the biodegradable tube from the glass tube.  
The prior art is free of any teaching or suggestion of the claimed method for preparing a neurotrophic factor carrier including a porous nerve conduit having a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617